The prosecution in this case was begun in the Recorder's Court of the City of Birmingham, Ala., and was for the violation of Section 600 of the General Code of Birmingham which prohibits the possession of lottery paraphernalia. From a judgment of conviction in said court an appeal was taken and perfected to the circuit court and was there tried by a jury upon a complaint filed by the attorneys for the City of Birmingham. He was again convicted as charged in the complaint and from the judgment pronounced and entered, this appeal was taken.
Prosecutions under City or Town ordinances are quasi criminal, and on appeal to court of last resort, are subject to rules governing civil appeals. Therefore, in order to properly present insistences of error for review it is essential that assignment of errors be made upon the record as in civil cases.
No assignment of errors has been made upon the record in this case, hence no question is presented for the consideration of this court, and the judgment of the circuit court appealed from must be affirmed. Gentle v. City of Huntsville, 26 Ala. App. 374,160 So. 273, and numerous cases cited in 15 Alabama Digest, Municipal Corporations, 642 (3).
Affirmed.